OPALA, Chief Justice,
with whom SIMMS, Justice, joins, concurring in result.
Today the court dismisses this appeal because the issues are not ripe for consideration. While I agree that the appeal cannot proceed, I would dismiss it not for want of ripeness but because the order tendered for review is interlocutory and not appealable.1
*655The appellant, French Petroleum Corporation (French), seeks corrective relief from an order of the Corporation Commission (Commission or agency) that limits the amount of gas which may be produced by two wells of a single unit — one operated by French, and the other by DLB Energy Corp. (an appellee). The order was made pending the agency’s decision on which (of two wells) shall have “priority in the production of the unit allowable.” The decision now before this court expressly provides it is temporary “and shall expire on December 31, 1989, unless further extended by the Commission.” The critical and dispositive issue of priority remains unresolved before agency.
The court holds that the appeal is dismissible because the decision under review cannot pass muster when tested by the ripeness doctrine. I would dismiss the case for want of an appealable order. The ripeness doctrine would be applicable to this proceeding if the litigants had done all that they were required to do by the agency procedures and were awaiting the Commission’s final decision. This is not the case here. We are today confronted with an appeal from an adjudicative order — a context in which the ripeness doctrine is not typically applicable.2 Ripeness principles are intended to preclude premature judicial review of agency policymak-ing. The exercise of that function is primarily reflected in agency rules and regulations, not in its adjudicative orders.
In the leading U.S. Supreme Court case on ripeness, Abbott Laboratories v. Gardner,3 the question was whether the validity of certain administrative regulations was ripe for review. The Court considered “both the fitness of the issues for judicial decision and the hardship to the parties ... [from] withholding court consideration.”4 The ripeness doctrine’s “basic rationale is to prevent the courts, through avoidance of premature adjudication, from entangling themselves in abstract disagreements over administrative policies, and also to protect the agencies from judicial interference until an administrative decision has been formalized and its effects felt in a concrete way by the challenging parties.”5
Here, the appeal was brought from a temporary order whose interlocutory char*656acter is clearly apparent from the face of the record. No threat of real interruption in the flow of administrative process is posed. The decision has already been made. It simply is not one that terminates the proceeding. In contrast to Abbott, where the Court treated the regulation there in contest as the final agency action and held its correctness was ripe for review, there is here no final regulatory action and hence no genuine call for our assessment of the potential effects judicial interference may have upon policymaking.6
“The key to [withholding judicial action on the basis of] ripeness law is now a weighing of the private party’s hardship against possible harm to the judicial function from providing relief.”7 Hence, “[t]he basic proposition that administrative action which creates a dilemma for a private party who must choose between disadvantageous compliance and risking serious penalties is ripe for challenge responds to the heart of the usual problem of ripeness.”8 (Emphasis in original.) This court is not confronted here with the usual situation where ripeness is lacking,9 Nor does the appellant seek here corrective relief from coerced compliance under the threat of serious and immediate penalty. What is before us is simply a request for review of an unappealable order.10
If the Commission-set interval between the temporary order (or its agency extension) and the Commission’s disposition of the priority-in-produetion issue does work to a party’s prejudice because an earlier hearing is essential to preserve the rights in contest, the remedy to be invoked — and indeed the only avenue for relief — is an original proceeding in this court for a writ of mandamus to direct that the Commission carry the instant controversy to final conclusion.11
SUMMARY
The order sought to be reviewed lacks the attributes of finality required for a *657decision’s appealability.12 It is beyond our reviewing cognizance. Its ripeness need not even be assessed. Dismissal for lack of ripeness should be confined to cases which present unripe issues of agency policymaking rather than be extended, as it is today, to nonappealable adjudicative decisions,13 I would hence invoke the legal norms that control appealability of agency rulings14 and hold that the order tendered for our review in this case lacks the requisite attributes of finality.

. See Art. 9, § 20, Okl. Const., infra; 52 O.S. 1981 § 113, infra; Rule 1.86(a), Rules of Appellate Procedure in Civil Cases, 12 O.S.1981, Ch. 15, App. 2, infra; Public Serv. Co. of Okl. v. Okl. Corp. Com'n, Okl., 688 P.2d 1274, 1276 (1984); Crews v. Shell Oil Company, Okl., 406 P.2d 482, 486 (1965).
The pertinent terms of Art. 9, § 20, Okl. Const., provide:
[[Image here]]
"The Supreme Court’s review of appealable orders of the Corporation Commission shall be judicial only, and in all appeals involving ... [an] asserted violation of any [constitutional] right of the parties ... the Court shall exercise its own independent judgment as to both the law and the facts. In all other appeals from orders of the Corporation Commission the review by the Supreme Court shall not extend further than to determine whether the Commission has regularly pursued its authority, and whether the findings and conclusions of the Commission are sustained by the law and substantial evidence. * * *
*655" * * * ’’ (Emphasis added.)
The pertinent terms of 52 O.S.1981 § 113 provide:
[[Image here]]
"All appeals under the provisions of this act [the Oklahoma Oil and Gas Conservation Act] must be taken by filing in the Supreme Court a petition in error within thirty (30) days from the date on which the order, rule, regulation, judgment, decree or final action of the Commission appealed from shall have been made, rendered or taken by the Commission.
* * * ’’ (Emphasis added.)
The pertinent terms of Rule 1.86(a), Rules of Appellate Procedure in Civil Cases, 12 O.S.1981, Ch. 15, App. 2, are:
“Any party desiring to procure review of a decision of the Corporation Commission rendered in the exercise of its regulatory powers under the Oil and Gas Conservation Act may commence an appeal therefrom in compliance with the rules in Part III and 111(a) by filing a petition in error within thirty (30) days of the date the decision sought to be reviewed is rendered...."


.See Jaffe, Judicial Control of Administrative Action at 396-397 (1965), where the author explains:
"One must also distinguish cases which involve orders which are as ‘mature’ as they are ever going to be; in that circumstance the issue is whether the action is reviewable at all.
[[Image here]]
"The development and expression of ripeness concepts has become to some extent entangled with the definition of a ‘reviewable order.’ A statute may provide in particular situations for review of an ‘order’ or a ‘final order’; such review is to be had in a named court pursuant to a specified procedure." (Emphasis added.)
See also 2 Koch, Administrative Law and Practice § 10.33 at 195 (1985), where it is noted that:
"[g]enerally, judicial review of formal agency adjudication is a simple, straightforward matter that does not require extended discussion. The lack of cases in this area is testimony that the problem of ripeness is virtually non-existent.
"Judicial review of formal adjudication is very similar to appellate review of lower court proceedings. * * * ’’ (Emphasis added.)


. 387 U.S. 136, 87 S.Ct. 1507, 18 L.Ed.2d 681 (1967).


. Abbott Laboratories v. Gardner, supra note 3, 387 U.S. at 148, 87 S.Ct. at 1515.


. Abbott Laboratories v. Gardner, supra note 3, 387 U.S. at 148, 87 S.Ct. at 1515.


. In Western Okl. Chapter, Etc. v. State, etc., Okl., 616 P.2d 1143, 1148 (1980), where in the absence of a formal decision upon a proposed rule change the court invoked the ripeness doctrine and declined to review the dismissal of an agency-generated proceeding for rules assessment. In H & L Operating Co. v. Marlin Oil Corp., Okl., 737 P.2d 565, 568 (1987), the ripeness doctrine was applied to an interlocutory decision that suspended the effectiveness of an emergency order. The controversy tendered there was characterized as “part and parcel of an uncompleted administrative inquirf — an attempt at judicial review before the agency had shaped its response to the problem at hand.


. 4 Davis, Administrative Law Treatise at 411 (2nd ed. 1983).


. Davis, supra note 7 at 369.


. “The ripeness determination ... focuses more upon the fitness of the issues for judicial decision and the hardship to the parties of withholding court consideration than on the finality of the agency decision. Thus, an agency decision or order might be final but not yet ripe because it has not come to be felt in a concrete way by a party adversely affected." (Emphasis added.) Martin and Kramer, Jurisdiction of Commission and Court: The Public Right/Private Right Distinction in Oklahoma Law, 25 Tulsa LJ. 535, 540 (Spr.1990).


. The ripeness doctrine is not to be confused with standing, reviewability and exhaustion. As Davis explains in his Administrative Law Treatise, supra note 7 at 350:
“Ripeness law tends to overlap with a good deal of contiguous law, including standing, reviewability, [and] exhaustion.... In many cases the two problems of standing and ripeness are merged; a party may lack standing because what has happened to him is not far enough developed, but the lack of development may be the essence of unripeness.... Similarly, an unripe question can be called an unreviewable question; no line separates ripeness from unreviewability; the two overlap so that the separation of the two depends on emphasis more than on distinctiveness. Both ripeness and exhaustion deal with timing of judicial review; the ripeness focus is on the types of functions that courts should perform, and the exhaustion focus is on the narrow question of how far a party must pursue an administrative remedy before going to court; the two often overlap." (Emphasis added.)


.Wilson & Co. v. Oklahoma Gas & Electric Co., 190 Okl. 528, 126 P.2d 1009, 1014 (1942) (“[m]andamus may lie to compel action on the part of the commission as to matters within the scope of its constitutional authority"); see Continental Oil Co. v. Allen, Okl., 640 P.2d 1358, 1359-1360 (1982); Hermetics Switch, Inc. v. Sales, Okl., 640 P.2d 963, 966 (1982); Sheegog v. Incorporated Town of Lindsay, 127 Okl. 39, 259 P. 551, 552 (1927).


. See Southwestern Bell Telephone Co. v. State, 187 Okl. 103, 101 P.2d 798, 799 (1940), where the court held that no appeal lies from the Corporation Commission’s refusal to consider an application for a temporary increase in telephone rates while the agency was conducting its own proceeding to determine the reasonableness of current rates.


. See Jaffe, supra note 2 at 418, where the author comments that:
"[A] statute which provides for review of an 'order' following a stated course of procedure will preclude the statutory review of the action qua 'order’ where the stated administrative process has not been completed or is not a prelude to the action in question." (Emphasis added.)
See also the text quoted from Jaffe and Koch, supra note 2.


.See the authorities cited supra note 1.